Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 18, line 2: “…that is inclined with respect to the bottom portion of the…”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hasanreisoglu et al. (WO2003044256A1). Hasanreisoglu et al. teaches a laundry treating apparatus (see abstract) comprising a cabinet 13; a water tank 2 disposed inside the cabinet 13; and a detergent box 1 that is in communication with the water tank 2 and that is configured to supply detergent to an inside of the water tank 2, the detergent box 1 comprising: a housing 5 that is in communication with the water tank 2; a drawer 3 configured to be received inside the housing 5; and a ventilation portion 33 that is defined through the housing 5 and that allows the inside of the water tank 2 to communicate with an outside of the housing 5 (see figures 1-3a, 11b, pages 4-6 of the translation). Hasanreisoglu et al. fails to teach/disclose the following limitations of independent claim 1: “a protruding groove portion that is disposed vertically below the through hole, that is recessed from an inner surface of the housing toward an outside of the housing, and that protrudes from an outer surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711